United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1565
                                    ___________

Louis Charles Hamilton, II, and all    *
other Citizens in and for the State of *
North Dakota,                          *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of North Dakota
State of North Dakota; North           *
Dakota Department of Labor;            *      [UNPUBLISHED]
Disciplinary Board of the Supreme      *
Court of the State of North Dakota;    *
Governor John Hoeven,                  *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: July 5, 2002
                              Filed: July 15, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Louis Charles Hamilton, II, appeals from the final judgment entered in the
District Court1 for the District of North Dakota, dismissing his 42 U.S.C. § 1983

      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
action for lack of standing and for failure to state a claim. For reversal, Hamilton
argues he has a fundamental right to challenge the constitutionality of state laws. For
the reasons discussed below, we affirm the judgment of the district court.

       We review the dismissal de novo. See Whitmore v. Harrington, 204 F.3d 784,
784 (8th Cir. 2000) (per curiam) (Fed. R. Civ. P. 12(b)(6) dismissal); Burton v.
Central Interstate Low-Level Radioactive Waste Compact Comm’n, 23 F.3d 208, 209
(8th Cir.) (dismissal for lack of standing), cert. denied, 513 U.S. 951 (1994). We
agree with the district court that Hamilton lacked standing to challenge the state laws
in question, and that defendants were not subject to suit or liable for damages. See
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (requirements for
standing); Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70-71 (1989) (state
and its officials acting in their official capacities are not “persons” within meaning
of § 1983); Treleven v. University of Minnesota, 73 F.3d 816, 818 (8th Cir. 1996)
(Eleventh Amendment prohibits § 1983 suit seeking monetary damages from
individual state officers in their official capacities).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-